USDC IN/ND case 4:18-cv-00088-JVB-JEM document 46 filed 08/06/20 page 1 of 10


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                          HAMMOND DIVISION AT LAFAYETTE

KENNETH JOHNSON and                            )
DICKENS PIERRE,                                )
     Plaintiffs,                               )
                                               )
               v.                              )       CAUSE NO.: 4:18-CV-88-JVB-JEM
                                               )
OSCAR WINSKI COMPANY, INC.,                    )
     Defendant.                                )

                                     OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion to Compel Discovery [DE 27], filed

May 4, 2020. On June 1, 2020, Plaintiffs filed a response, and on June 8, 2020, Defendant filed a

reply. Defendant requests that the Court compel production of documents responsive to its Request

for Production Number 1.



I.     Analysis

       Pursuant to Federal Rule of Civil Procedure 26, the scope of discovery is “any nonprivileged

matter that is relevant to any party’s claim or defense. . . . Relevant information need not be

admissible at the trial if the discovery appears reasonably calculated to lead to the discovery of

admissible evidence.” Fed. R. Civ. P. 26(b)(1). Relevancy is “construed broadly to encompass any

matter that bears on, or that reasonably could lead to other matter that could bear on, any issue that

is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (citing

Hickman v. Taylor, 329 U.S. 495, 501 (1947)). A party may seek an order to compel discovery when

an opposing party fails to respond to discovery requests or provides evasive or incomplete

responses. See Fed. R. Civ. P. 37(a). The party objecting to the discovery request bears the burden

                                                   1
USDC IN/ND case 4:18-cv-00088-JVB-JEM document 46 filed 08/06/20 page 2 of 10


of showing why the request is improper. See McGrath v. Everest Nat’l Ins. Co., 625 F. Supp. 2d 660,

670 (N.D. Ind. 2008). The Court has broad discretion when determining matters related to discovery.

Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating & Air-Conditioning Eng’rs, Inc., 755

F.3d 832, 837 (7th Cir. 2014); Rennie v. Dalton, 3 F.3d 1100, 1110 (7th Cir. 1993).

       A.      Background

       Plaintiffs’ Complaint includes claims of race discrimination and retaliation against

Defendant, their former employer. Defendant seeks to compel information that Plaintiffs are

withholding on the basis of privilege. Plaintiffs assert that the communications in question are

protected by both the attorney-client privilege and the marital communication privilege, and that no

privilege log is necessary because the communications are not discoverable. Defendant argues that

the Plaintiffs’ interests do not share sufficient commonality to protect communications between the

two Plaintiffs and their attorney, that access by Plaintiff Johnson’s wife to communications between

Johnson and his attorney mean that those communications are not protected by the attorney-client

privilege, and that Plaintiffs have waived any assertion of privilege by failing to provide a privilege

log detailing all of the documents they are refusing to provide.

       Plaintiffs, as “[t]he party seeking to invoke the privilege[,] bear[] the burden of proving all

of its essential elements. Further, because the privilege is in derogation of the search for the truth,

it is construed narrowly.” United States v. Evans, 113 F.3d 1457, 1461 (7th Cir. 1997). Plaintiffs

argue that at least two privileges protect the communications that Defendant is seeking: the attorney-

client privilege and the marital communications privilege. Defendant argues that communications

involving both of the plaintiffs and their attorney are not protected by the attorney-client privilege

since they necessarily involved a third party, the co-plaintiff. Defendant also argues that Plaintiff


                                                  2
USDC IN/ND case 4:18-cv-00088-JVB-JEM document 46 filed 08/06/20 page 3 of 10


Johnson’s wife participated in some of the communications, so none of the information shared with

her is protected by the attorney-client privilege.

       “The attorney-client privilege protects communications made in confidence by a client to his

attorney in the attorney’s professional capacity for the purpose of obtaining legal advice. . . .

[O]rdinarily, statements made by a client to his attorney in the presence of a third person do not fall

within the privilege, even when the client wishes the communication to remain confidential, because

the presence of the third person is normally unnecessary for the communication between the client

and his attorney.” Jenkins v. Bartlett, 487 F.3d 482, 490-91 (7th Cir. 2007). Plaintiffs do not dispute

that the requested communications took place among three or more people, but argue that the

privilege encompasses all of them.

       B.      Joint Lawyer Doctrine

       Plaintiffs argue that communications between the two plaintiffs and their attorney are

protected under the joint lawyer doctrine. “Under the joint lawyer doctrine, when two or more

persons each having an interest in some problem, or situation, jointly consult an attorney, they

necessarily agree to share all information related to the matter of common interest with each other.

McCullough v. Fraternal Order of Police, Chicago Lodge 7, 304 F.R.D. 232, 238 (N.D. Ill. 2014)

(citing In re Teleglobe Commc’ns Corp., 493 F.3d 345, 366 (3d Cir. 2007)) . For parties who share

a lawyer in a case, “otherwise privileged communications with the attorney – i.e. those that qualify

as privileged under the attorney/client privilege – though known to each other, will be privileged

as to outsiders, but not inter se.” McCullough, 304 F.R.D. at 238 (citing F.D.I.C. v. Ogden Corp.,

202 F.3d 454, 461 (1st Cir.2000); 8 John Henry Wigmore, Wigmore on Evidence § 2312 at 603-09

(McNaughton rev.1961); Restatement (Third) of the Law Governing Lawyers §75 (2000)).


                                                     3
USDC IN/ND case 4:18-cv-00088-JVB-JEM document 46 filed 08/06/20 page 4 of 10


       Defendant relies on McCullough to argue that the parties’ interests are insufficiently “in

common” to support a shared privilege, but appears to be ignoring the distinction between the

concepts of common interest and the joint lawyer doctrine. As the McCullough court noted, “[i]t is

important to note that the joint lawyer and the “common interest” doctrines are distinct.” Id. at 237

(analyzing commonality of the plaintiffs’ interests to determine the extent of the privilege after they

no longer shared an attorney, and finding communications that occurred while they were sharing

counsel were privileged under the joint lawyer doctrine); see also Whitney v. Tallgrass Beef Co.

LLC, No. 13 C 7322, 2015 WL 3819373, at *5 n.2 (N.D. Ill. June 18, 2015) (“Many courts have

warned litigants that these two exceptions to a privilege waiver are not identical,” and “[t]he issues

are easily conflated with one another.”).

       “[T]he threshold question when determining whether the joint client doctrine applies is

whether the same attorney represented both parties in their common interest.” DePuy Orthopaedics,

Inc. v. Hosp., No. 3:12-CV-299-JVB-MGG, 2016 WL 7030400, at *3 (N.D. Ind. Dec. 1, 2016); see

also Shukh v. Seagate Tech., LLC, 872 F. Supp. 2d 851, 855 (D. Minn. 2012) (“[I]n order to

implicate the joint representation privilege, two or more clients must consult an attorney on matters

of common interest. . . This privilege only attaches if an attorney-client relationship is formed.”);

625 Milwaukee, LLC v. Switch & Data Facilities Co., LLC, No. 06-C-0727, 2008 WL 582564, at

*3 (E.D. Wis. Feb. 29, 2008) (“Once begun, joint-client representation generally continues until the

lawyer withdraws or is discharged by one of the clients, or until it becomes clear to all parties that

the clients’ legal interests have diverged too much to justify using common attorneys.”);

Restatement (Third) of the Law Governing Lawyers § 75 (2000)(“[C]ommunications by co-clients

with their common lawyer retain confidential characteristics as against third persons. The rule


                                                  4
USDC IN/ND case 4:18-cv-00088-JVB-JEM document 46 filed 08/06/20 page 5 of 10


recognizes that it may be desirable to have multiple clients represented by the same lawyer. . . .

Whether a client-lawyer relationship exists between each client and the common lawyer is

determined under § 14, specifically whether they have expressly or impliedly agreed to common

representation in which confidential information will be shared.”).

       In this case, Plaintiffs jointly bring claims for race discrimination and retaliation against their

employer for terminations that occurred on the same day, and have consistently pursued their claims

from filing EEOC charges through today with the same counsel. It is true that “simply because two

individuals choose to be represented by the same lawyer, the requisite commonality of interest

required to make the doctrine applicable is not thereby assured,” McCullough, 304 F.R.D. at 238;

however, these plaintiffs do have the requisite commonality of interest for the joint lawyer doctrine

to apply. The existence of both of the plaintiffs in communications with their attorney does not

destroy the attorney-client privilege.

       C.      Marital Communications

       Defendant asserts that many of the communications in question did not occur simply between

the two plaintiffs and their attorney, but also included the wife of Plaintiff Johnson. Johnson and his

wife share a physical address and an email address. Plaintiffs argue that just as mail sent through a

postal carrier to their joint home address is still considered privileged, email to an email inbox to

which a spouse has access should also be privileged. However, at his deposition, Plaintiff Pierre

testified that Johnson’s wife was present in meetings and specifically copied on emails, and

Defendant argues the attorney-client privilege does not protect communications made in her

presence. Plaintiffs disagree, arguing that all discussions between the four parties are privileged

because all communications between the clients and their attorney are privileged and


                                                   5
USDC IN/ND case 4:18-cv-00088-JVB-JEM document 46 filed 08/06/20 page 6 of 10


communications between one of the clients and his spouse are privileged.

        The marital communications privilege “applies only to communications made in confidence

between the spouses during a valid marriage.” United States v. Lofton, 957 F.2d 476, 477 (7th Cir.

1992), and “exists to insure that spouses generally, prior to any involvement in criminal activity or

a trial, feel free to communicate their deepest feelings to each other without fear of eventual

exposure in a court of law.” United States v. Byrd, 750 F.2d 585, 590 (7th Cir. 1984). Accordingly,

any communications between Johnson and his wife, made in confidence and outside the presence

of others, are privileged. It does not cover communications once there are any other parties involved.

        The Court has determined that communication between Johnson, Pierre, and their counsel

are subject to the attorney-client privilege pursuant to the joint lawyer doctrine, despite the

communications involving three parties. In addition to the joint lawyer doctrine, “there is an

exception to the general rule that the presence of a third party will defeat a claim of privilege when

that third party is present to assist the attorney in rendering legal services.” Jenkins, 487 F.3d at 491.

The exception is limited: “the [attorney-client] privilege protects communications between a client

and an attorney, not communications that prove important to an attorney’s legal advice to a client,”

so “communication between an attorney and a third party does not become shielded by the

attorney-client privilege solely because the communication proves important to the attorney’s ability

to represent the client.” LG Elecs. U.S.A., Inc. v. Whirlpool Corp., 661 F. Supp. 2d 958, 961 (N.D.

Ill. 2009) (quoting United States v. Ackert, 169 F.3d 136, 139 (2d Cir.1999)) (quotation marks

omitted).

        Plaintiffs argues that communications involving Johnson’s wife are protected by the

attorney-client privilege because Johnson’s wife is an agent of her husband and of his attorney since


                                                    6
USDC IN/ND case 4:18-cv-00088-JVB-JEM document 46 filed 08/06/20 page 7 of 10


she files her taxes jointly with Johnson, they have a shared interest in legal representation because

they live together and share finances, and because “the marital privilege meshes into the

attorney-client privilege to create a unit of three persons where confidentiality remains unbroken.”

Despite reference to a “large line of cases,” Plaintiffs cite no case law in support of this privilege-

meshing approach, and the Court’s review of the concept of privilege in this Circuit does not support

such an expansive, ill-defined concept of “units” of privilege. Plaintiffs do not argue that Johnson’s

wife is a book-keeper, secretary, accountant, expert witness, interpreter, investigator, or the like. See

Jenkins, 487 F.3d at 491; Rao v. Bd. of Trustees of the Univ. of Ill., No. 14-CV-0066, 2016 WL

6124436, at *3 (N.D. Ill. Oct. 20, 2016). “[A]s is the case with any privilege, the one seeking its

protection must carry the burden of showing that it applies,” Valero Energy Corp. v. United States,

569 F.3d 626, 630 (7th Cir. 2009) (citing United States v. BDO Seidman, LLP, 492 F.3d 806, 822

(7th Cir.2007); Rao, 2016 WL 6124436, at *3 (“The Court does not believe that Plaintiff has carried

his burden of proving that Ms. Jasti’s role in this litigation is the type that preserves the privilege

despite her third party status. . . . While the exception appears to be flexible, the Court has found no

case law that would stretch the exception to reach Ms. Jasti’s role in this case.”). To the extent that

Plaintiffs are arguing that anything shared with a party’s spouse is privileged because of the

marriage, they are reminded that the subject matter protected by the marital communications

privilege “includes only what one spouse communicates to the other, not what one spouse learns

about the other in other ways, such as by observing the other’s actions.” United States v. Brock, 724

F.3d 817, 821 (7th Cir. 2013).

        Being a co-signatory on tax return documents and having some financial stake in the

outcome of the case does not make Johnson’s wife an agent of Johnson or his attorney for the


                                                   7
USDC IN/ND case 4:18-cv-00088-JVB-JEM document 46 filed 08/06/20 page 8 of 10


purposes of the attorney-client relationship, and her role as Johnson’s spouse does not entitle her

communications with his co-plaintiff or his attorney to be privileged. Plaintiffs have not cited to any

authority in this Circuit that would justify expanding either the marital communications privilege

or the attorney-client privilege to encompass apparently any and all communications between two

clients, their attorney, and the spouse of a client. The Seventh Circuit Court of Appeals has

emphasized that its “general take on privileges” is to “construe [them] narrowly because they are

in derogation of the search for truth,” Valero Energy Corp., 569 F.3d at 630, the opposite of what

Plaintiffs are urging in this case.

        To the extent that emails about the case were sent between counsel and Plaintiffs, even if the

emails were sent to an email address to which a spouse may have had access, they are protected by

the attorney-client privilege pursuant to the joint client doctrine, as described above. However, if

any other another person besides Plaintiffs and their attorney was copied on the emails, included in

the text messages, or participated in the conversation, the privilege has been waived as to that

communication. Plaintiffs’ argument suggests that all of the emails were merely sent to an email

address that Johnson’s wife had access to, but Defendant attaches deposition testimony suggesting

that Johnson’s wife also attended meetings between Plaintiffs and their attorney and was personally

copied on emails. Accordingly, Plaintiffs must produce the non-privileged communications, and

provide a privilege log for the requested documents or communications that they are still

withholding on the basis of privilege.

        In accordance with Federal Rule of Civil Procedure 26(b)(5)(A)(ii), the privilege log must

“describe the nature of the documents, communications, or tangible things not produced or

disclosed–and do so in a manner that, without revealing information itself privileged or protected,


                                                  8
USDC IN/ND case 4:18-cv-00088-JVB-JEM document 46 filed 08/06/20 page 9 of 10


will enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A)(ii). Plaintiffs must “provide

to the opposing party a privilege log containing the following information for each document not

disclosed: (1) the name and job title or capacity of the author(s)/originator(s); (2) the names of all

person(s) who received the document or a copy of it and their affiliation (if any) with the producing

party; (3) a general description of the document by type (e.g., letter, memorandum, report); (4) the

date of the document; and (5) a general description of the subject matter of the document.” In re

Bridgestone/Firestone, Inc., ATX. ATX II, 129 F. Supp. 2d 1207, 1218-19 (S.D. Ind. 2001).



II.     Conclusion

        For the foregoing reasons, the Court hereby GRANTS Defendant’s Motion to Compel

Discovery [DE 27] as described above, and ORDERS Plaintiffs to provide the discovery responses

and privilege log as described above, within a reasonable time, and to file a notice with the Court

when it has been provided. If additional discovery is needed as a result of the information provided,

Defendant shall file a motion to reopen discovery with a description of what is needed and proposed

deadlines.

        Because the motion to compel is granted, “the court must, after giving an opportunity to be

heard, require the party . . . whose conduct necessitated the motion . . . to pay the movant’s

reasonable expenses incurred in making the motion, including attorney’s fees.” Fed. R. Civ. P.

37(a)(5)(A). Accordingly, the Court ORDERS Defendant to file, by August 20, 2020, an

itemization of costs and fees, including attorney’s fees, incurred in making the Motion, with

Plaintiffs to respond by September 3, 2020, with Defendant to file a reply, if any, by September

10, 2020.


                                                   9
USDC IN/ND case 4:18-cv-00088-JVB-JEM document 46 filed 08/06/20 page 10 of 10


      The Court DENIES as moot Defendant’s Motion to Allow Resolution of Motion to Compel

Before Establishing a Summary Judgment Deadline [DE 28].

      SO ORDERED this 6th day of August, 2020.

                                         s/ John E. Martin
                                         MAGISTRATE JUDGE JOHN E. MARTIN
                                         UNITED STATES DISTRICT COURT
cc:   All counsel of record




                                           10
